—In an action to foreclose a mortgage upon real property, the defendant appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated November 6, 1996, which, inter alia, granted the plaintiff’s motion for summary judgment against him. The notice of appeal from a decision dated August 26, 1996, is deemed a premature notice of appeal from the order.
Ordered that the order is affirmed, with costs.
There is no merit to the defendant’s contention that the court erred in granting the plaintiff summary judgment because the defendant mortgagor tranferred the subject property and assigned his mortgage to a third party. The alleged transfer and assumption did not release the mortgagor from his obligations (see, Schenectady Sav. Bank v Ashton, 205 App Div 781, 782; 2 Jones, Mortgages § 920).
*385The defendant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.